NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO JAVIER HERRERA VEGA,                  No.    15-72194

                Petitioner,                     Agency No. A200-090-093

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Francisco Javier Herrera Vega, native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Herrera Vega

failed to demonstrate a nexus between the harm he experienced or fears in Mexico

and a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(an applicant’s “desire to be free from harassment by criminals motivated by theft

or random violence by gang members bears no nexus to a protected ground”);

Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009) (political opinion claim failed

where petitioner did not present sufficient evidence of political or ideological

opposition to the gang’s ideals), abrogated on other grounds by Henriquez-Rivas v.

Holder, 707 F.3d 1081, 1093 (9th Cir. 2013) (en banc). Thus, his withholding of

removal claim fails.

      We lack jurisdiction to consider the particular social groups raised for the

first time in Herrera Vega’s opening brief because he failed to raise them before

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      Substantial evidence supports the agency’s denial of CAT relief because

Herrera Vega failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See


                                          2                                    15-72194
Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009) (no likelihood of torture).

      We reject Herrera Vega’s contention that the agency erred in its analysis of

his claims as unsupported by the record.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                 15-72194